Citation Nr: 1721394	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-20 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a government-furnished headstone or marker for the Veteran's grave.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 




INTRODUCTION

The Veteran served on active duty from March 1944 to March 1946.  He died on December [REDACTED], 1953.  The appellant is his nephew.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision by the Department of Veterans Affairs (VA) National Cemetery Administration (NCA), which denied eligibility for a government-furnished headstone or marker.

The appellant was afforded a Board hearing in February 2017.  A transcript of the hearing is of record.  


FINDING OF FACT

The Veteran died on December [REDACTED], 1953 and is memorialized by a marked grave in a private cemetery.


CONCLUSION OF LAW

The criteria for entitlement to a government-furnished headstone or marker for the Veteran's grave have not been met.  38 U.S.C.A. § 2306 (West 2014); 38 C.F.R. § 38.631 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act (VCAA); however, those provisions are not applicable in cases such as this where resolution of the claim is as a matter of law. See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on appeal limited to matter of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  No amount of additional evidentiary development would change the result of this case.  As such, VA's duties to notify and assist are not applicable here and need not be addressed. 

The Veteran, who served during WWII, died on December [REDACTED], 1953.  The appellant seeks entitlement to a government-furnished grave marker on behalf of the Veteran, who is buried in a marked grave in a private cemetery in Alkol, West Virginia.  

Governing law provides that (if the individual requesting certified that a headstone or marker will be placed on the grave for which it was requested) VA will furnish a headstone or marker for the grave of a veteran who: (1) died on or after November 1, 1990; (2) is buried in a private cemetery; and (3) was eligible for burial in a national cemetery.  See 38 U.S.C.A. § 2306; 38 C.F.R. § 38.361.  Any person classified as a "veteran" is eligible for burial in a national cemetery.  38 U.S.C.A. § 2402; 38 C.F.R. § 38.620(a). 

Nothing in the evidence of record indicates that the Veteran died on or after November 1, 1990, or that VA has authority to furnish a government headstone or marker for placement on a privately-marked grave in a private cemetery if the Veteran died before November 1, 1990.  Because the Veteran died prior to November 1, 1990, he is not eligible for a government headstone or marker on his privately-marked grave in a private cemetery. 

While the Board sympathizes with the appellant's claim and recognizes the honorable service of the Veteran, the law and regulations concerning burial benefits establish very specific eligibility requirements for the provision of government-furnished headstones or markers.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  Here, Congress has only authorized VA to furnish a Government headstone or marker for the graves of veterans who died on or after November 1, 1990.  38 U.S.C.A. § 2306(d); 38 C.F.R. §§ 38.631(a), (b).  Congress has not authorized this benefit for those veterans who died prior to November 1, 1990, as in this case. 

The Board is sympathetic to the appellant's claim, but the facts in this case are not in dispute and application of the law to the facts is dispositive.  Where there is no entitlement under the law to the benefit sought, the appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to a government-furnished headstone or marker for the Veteran's grave is denied.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


